DETAILED ACTION
Claim Rejections - 35 USC § 101
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arquette et al (US Pub., No., 2016/0269347 A1) in view of  Bishop et al (US Pub., No, 2006/0115145 A1)


training a  model (Figure 3, model 302) with historical data [Xₜ, Zₐ, Y] from a pool of historical users and historical activities to obtain a trained BTS model (Figure 3, 306, demographics, user activity, paragraph [0006], discloses information about user may be collected, the information may be applied to train a model, and paragraph [0007], discloses  information about user includes demographic related to the user [historical user feature] behavior of the user [historical activity] and the behavior include the response [historical metric data of user response]),wherein: 
Xₜ represents historical user feature data (Figure 3, 306 discloses demographic [user feature data], and paragraph [0007], discloses demographic information [user feature data]), Zₐ represents historical activity feature data (Figure 3, 308 user activity [historical activity feature] and paragraph [0007], discloses behavior of the user [activity data]), Y represents historical metric data of user response (paragraph [0007], discloses behavioral data includes response [user response]), Xₐₜ represents historical user-activity feature data (paragraph [0007] discloses information about the user [user-activity feature data]), and the   model comprises (1) a first stage model receiving [Xₜ, Zₐ] as inputs (Figure. 3, 306 demographic  and 308 user activity input); and 
obtaining an activity rendering request from a computing device associated with a current user (paragraph [0040], discloses collect data associated with a user, such a user connection [activity rendering request] that have logged into the external system 120); 
obtaining the user response prediction for each of a pool of current candidate activities based on the trained   model, current user feature data of the current user, and (paragraph [0084], disclose the mode can produce an output that include the likelihood of the user responding to various combination.. and paragraph [0086], discloses provide a score for a candidate message  that could potentially be set of each of the week…) ; and 
causing the computing device to render the predicted activity (paragraph [0093], discloses scores repressing likelihood that each of the candidate message will cause the desire action by the user are computed, a message associated with a selected likelihood of cause the desire action is provided …).
Arquette teaches the above elements including generating at least a first as output (Figure 3, 316 output, Figures 4A and paragraph [0082] and paragraph [0086] discloses an example of the output the incudes score) and (2) a second stage model receiving [Xₜ, Xₐₜ] and the and generating at least a user response prediction as output (  paragraph [0082], discloses the user modeling module 216 can use the reaction of users to the message [historical user activity feature data Xₐₜ} .., a user profile module 214 can monitor  and recorded user response to message .., this responses can include clicking a link the message .., such response can be included in a user profile  and used to tailor or train the mode to prove accurate  predication  of user response .. to the message  ..).   Arquette failed to ach the corresponding trained module that outputted the predation results is Bayesian Two Stage (BTS) model and the generated output is based on the first and second posterior distribution parameter.


	With respect to claim 2, Arquette in view of Bishop teaches elements of claim 1, furthermore, Arquette teaches the method   wherein: 
	the user feature comprises personal bio information, Application (APP) use history, inferred information, and online  features the personal bio information comprises at least one of: age, gender, or residence zip code(paragraph [0034], discloses  information about user includes biographic, demographic and other types of descriptive information…)   ; 
	the APP use history comprises at least one of: ride hiring history, work address, residence address, or preference for coupon usage (paragraph [0058], disclose history of engagement by user with social networking system);  
	the inferred information comprises at least one of: income level or personal preference (paragraph [0066], discloses demographic can also include income level); and 
	the online features comprise at least one of: time when using the APP, location when using the APP, or type of mobile phone  carrying the APP (paragraph [0061], discloses user profile module can include the time that a user is active or most on social networking system [app]);  

	With respect to claim 3, Arquette in view of Bishop teaches elements of claim 1, furthermore, Arquette teaches the method wherein: the activity feature comprises a rendering position in an Application (APP) and a topic of the activity(paragraph [0052], discloses the type of activity in which the user engages.  For example, the user profile module 214 monitor whether the user plays games, interact with fired, post content, listen to music etc.,[within the scope of position in an application (APP) and topic of activity] ) . 

	 With respect to claim 4, Arquette in view of Bishop teaches elements of claim 1, furthermore, Arquette teaches the method wherein the user-activity feature comprises a rate rendering the activity in history and a rate receiving response to the rendered activity in history (paragraph [0087], discloses model 302 provides a relate score or rank that shows which input has the highest (or lowest) likelihood of causing a response as computer to the likelihood of the other input). 

	 With respect to claim 5, Arquette in view of Bishop teaches elements of claim 1, furthermore, Arquette teaches the method wherein the metric data of user response comprises a click through rate (CTR)  (paragraph [0051], discloses clicking on a line in the message).
 	With respect to claim 6, Arquette in view of Bishop teaches elements of claim 1, furthermore, Arquette teaches the method wherein: the activity is selected from a group consisting of: rendering coupon, rendering promotion, rendering reminder, rendering task, and rendering advertisement (paragraph [0062], discloses type of activity in which the user engages, user profile module can monitor whether a user plays games, interact with friends, posts content, listen to music etc.). 
	 With respect to claim 7, Arquette in view of Bishop teaches elements of claim 1, including the module 302 in connection with machine learning (paragraph [0092]).   Arquette failed to teach wherein: the first stage model and the second stage model are Bayesian logistic regression models; the second stage model further generates a second posterior distribution parameter as another output; and for the training, the second stage model feeds back the second posterior distribution parameter to the first stage model to adjust the first posterior distribution. 
	However, Bishop teaches wherein: the first stage model and the second stage model are Bayesian logistic regression models (paragraph [00124], discloses regression and classification); the second stage model further generates a second posterior distribution parameter as another output (paragraphs [0006] and [0107], discloses the prior distribution  may be used in conjunction with the likelihood of given the training data to generate an approximate posterior distribution  over the parameter ) ; and for the training, the second stage model feeds back the second posterior distribution parameter to the first stage model to adjust the first posterior distribution (paragraph [0022], discloses training engine may receive training data and the corresponding training labels to generate a training module , a label predictor 222 may use the generated module [second stage data] to predict test data labels for observed tested data ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the machine learning model of Arquette by applying a  Bayesian approach of Bishop in order to generate an approximate form of a posterior distribution over the parameters ( see Bishop, abstract).   
 (paragraph [0092], discloses response can be included in user profile and used to tailor to train the mode 302 to prove more accurate prediction [second user response prediction) 

	 With respect to claim 9, Arquette in view of Bishop teaches elements of claim 1, including determining the likelihood of a desire action by user in response to the candidate message (paragraph [0093]).   Arquette failed to teach the determined likelihood of the desire action is based on an exploration algorithm with respect to metric data of user response.  

 However, Bishop teaches wherein the predicted activity is determined based on an exploration algorithm with respect to the metric data of user response (paragraph [0058], discloses mathematically, Bayes’ rule state that the posterior probability that label is a specific label give a set of observe data .., paragraph [0059], discloses under Bayes’ rule to computer the posterior of the parameter vector w and v ..Independent). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to replace the machine learning model of Arquette with Bayesian approach of Bishop in order to generate an approximate form of a posterior distribution over the parameters ( see Bishop, abstract).   

 
(Figure 7,  and paragraph [0095], discloses a computer system 700 that may be used to implement one or more of the computing devices identified above, the computer system 700 includes set of instructions for casing a computer system 700 to perfume the process and features), cause the system to perform:
training a  model (Figure 3, model 302) with historical data [Xₜ, Zₐ, Y] from a pool of historical users and historical activities to obtain a trained BTS model (Figure 3, 306, demographics, user activity, paragraph [0006], discloses information about user may be collected, the information may be applied to train a model, and paragraph [0007], discloses  information about user includes demographic related to the user [historical user feature] behavior of the user [historical activity] and the behavior include the response [historical metric data of user response]),wherein: 
Xₜ represents historical user feature data (Figure 3, 306 discloses demographic [user feature data], and paragraph [0007], discloses demographic information [user feature data]), Zₐ represents historical activity feature data (Figure 3, 308 user activity [historical activity feature] and paragraph [0007], discloses behavior of the user [activity data]), Y represents historical metric data of user response (paragraph [0007], discloses behavioral data includes response [user response]), Xₐₜ represents historical user-activity feature data (paragraph [0007] discloses information about the user [user-activity feature data]), and the   model comprises (1) a first stage model receiving [Xₜ, Zₐ] as inputs (Figure. 3, 306 demographic  and 308 user activity input); and 
(paragraph [0040], discloses collect data associated with a user, such a user connection [activity rendering request] that have logged into the external system 120); 
obtaining the user response prediction for each of a pool of current candidate activities based on the trained   model, current user feature data of the current user, and current activity feature data of the candidate activities to determine a predicted activity from the candidate activities (paragraph [0084], disclose the mode can produce an output that include the likelihood of the user responding to various combination.. and paragraph [0086], discloses provide a score for a candidate message  that could potentially be set of each of the week…) ; and 
causing the computing device to render the predicted activity (paragraph [0093], discloses scores repressing likelihood that each of the candidate message will cause the desire action by the user are computed, a message associated with a selected likelihood of cause the desire action is provided …).
Arquette teaches the above elements including generating at least a first as output (Figure 3, 316 output, Figures 4A and paragraph [0082] and paragraph [0086] discloses an example of the output the incudes score) and (2) a second stage model receiving [Xₜ, Xₐₜ] and the and generating at least a user response prediction as output (  paragraph [0082], discloses the user modeling module 216 can use the reaction of users to the message [historical user activity feature data Xₐₜ} .., a user profile module 214 can monitor  and recorded user response to message .., this responses can include clicking a link the message .., such response can be included in a user profile  and used to tailor or train the mode to prove accurate  predication  of user response .. to the message  ..).   

However, Bishop teaches   Bayesian Two Stage (BTS) model and the output is based on first and second posterior distribution parameter (paragraphs [0057]- [0058], disclose a Bayesian approach may be taken to compute the posterior of parameter vectors w and v to train the condition  probability ..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to replace the machine learning model of Arquette with Bayesian approach of Bishop in order to generate an approximate form of a posterior distribution over the parameters ( see Bishop, abstract).   
	With respect to claim 11, Arquette in view of Bishop teaches elements of claim 10, furthermore, Arquette teaches the system   wherein: 
	the user feature comprises personal bio information, Application (APP) use history, inferred information, and online  features the personal bio information comprises at least one of: age, gender, or residence zip code(paragraph [0034], discloses  information about user includes biographic, demographic and other types of descriptive information…)   ; 
	the APP use history comprises at least one of: ride hiring history, work address, residence address, or preference for coupon usage (paragraph [0058], disclose history of engagement by user with social networking system);  
	the inferred information comprises at least one of: income level or personal preference (paragraph [0066], discloses demographic can also include income level); and 
(paragraph [0061], discloses user profile module can include the time that a user is active or most on social networking system [app]);  

	With respect to claim 12, Arquette in view of Bishop teaches elements of claim 10, furthermore, Arquette teaches the system   wherein: the activity feature comprises a rendering position in an Application (APP) and a topic of the activity(paragraph [0052], discloses the type of activity in which the user engages.  For example, the user profile module 214 monitor whether the user plays games, interact with fired, post content, listen to music etc.,[within the scope of position in an application (APP) and topic of activity] ) . 

	 With respect to claim 13, Arquette in view of Bishop teaches elements of claim 10, furthermore, Arquette teaches the system   wherein the user-activity feature comprises a rate rendering the activity in history and a rate receiving response to the rendered activity in history (paragraph [0087], discloses model 302 provides a relate score or rank that shows which input has the highest (or lowest) likelihood of causing a response as computer to the likelihood of the other input). 

	 With respect to claim 14, Arquette in view of Bishop teaches elements of claim 1, furthermore, Arquette teaches the system   wherein the metric data of user response comprises a click through rate (CTR)  (paragraph [0051], discloses clicking on a line in the message).
(paragraph [0062], discloses type of activity in which the user engages, user profile module can monitor whether a user plays games, interact with friends, posts content, listen to music etc.). 
	 With respect to claim 16, Arquette in view of Bishop teaches elements of claim 110, including the module 302 in connection with machine learning (paragraph [0092]).   Arquette failed to teach wherein: the first stage model and the second stage model are Bayesian logistic regression models; the second stage model further generates a second posterior distribution parameter as another output; and for the training, the second stage model feeds back the second posterior distribution parameter to the first stage model to adjust the first posterior distribution. 
	However, Bishop teaches wherein: the first stage model and the second stage model are Bayesian logistic regression models (paragraph [00124], discloses regression and classification); the second stage model further generates a second posterior distribution parameter as another output (paragraphs [0006] and [0107], discloses the prior distribution  may be used in conjunction with the likelihood of given the training data to generate an approximate posterior distribution  over the parameter ) ; and for the training, the second stage model feeds back the second posterior distribution parameter to the first stage model to adjust the first posterior distribution (paragraph [0022], discloses training engine may receive training data and the corresponding training labels to generate a training module , a label predictor 222 may use the generated module [second stage data] to predict test data labels for observed tested data ).  Therefore, it would have been obvious to the one ordinary skill in the 
	 With respect to claim 17, Arquette in view of Bishop teaches elements of claim 10, furthermore, Arquette teaches the system wherein the predicted activity has the best second user response prediction with respect to the metric data of user response (paragraph [0092], discloses response can be included in user profile and used to tailor to train the mode 302 to prove more accurate prediction [second user response prediction) 

	 With respect to claim 18, Arquette in view of Bishop teaches elements of claim 10, including determining the likelihood of a desire action by user in response to the candidate message (paragraph [0093]).   Arquette failed to teach the determined likelihood of the desire action is based on an exploration algorithm with respect to metric data of user response.  

 However, Bishop teaches wherein the predicted activity is determined based on an exploration algorithm with respect to the metric data of user response (paragraph [0058], discloses mathematically, Bayes’ rule state that the posterior probability that label is a specific label give a set of observe data .., paragraph [0059], discloses under Bayes’ rule to computer the posterior of the parameter vector w and v ..Independent). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to replace the machine learning model of Arquette with Bayesian approach of Bishop in order to generate an approximate form of a posterior distribution over the parameters ( see Bishop, abstract).   

 
With respect to claim 19, Arquette teaches a non-transitory computer- readable storage medium storing instructions that when implemented method for customizing information feed (Figure 3 and Figure 7), comprising: 
training a  model (Figure 3, model 302) with historical data [Xₜ, Zₐ, Y] from a pool of historical users and historical activities to obtain a trained BTS model (Figure 3, 306, demographics, user activity, paragraph [0006], discloses information about user may be collected, the information may be applied to train a model, and paragraph [0007], discloses  information about user includes demographic related to the user [historical user feature] behavior of the user [historical activity] and the behavior include the response [historical metric data of user response]),wherein: 
Xₜ represents historical user feature data (Figure 3, 306 discloses demographic [user feature data], and paragraph [0007], discloses demographic information [user feature data]), Zₐ represents historical activity feature data (Figure 3, 308 user activity [historical activity feature] and paragraph [0007], discloses behavior of the user [activity data]), Y represents historical metric data of user response (paragraph [0007], discloses behavioral data includes response [user response]), Xₐₜ represents historical user-activity feature data (paragraph [0007] discloses information about the user [user-activity feature data]), and the   model comprises (1) a first stage model receiving [Xₜ, Zₐ] as inputs (Figure. 3, 306 demographic  and 308 user activity input); and 
(paragraph [0040], discloses collect data associated with a user, such a user connection [activity rendering request] that have logged into the external system 120); 
obtaining the user response prediction for each of a pool of current candidate activities based on the trained   model, current user feature data of the current user, and current activity feature data of the candidate activities to determine a predicted activity from the candidate activities (paragraph [0084], disclose the mode can produce an output that include the likelihood of the user responding to various combination.. and paragraph [0086], discloses provide a score for a candidate message  that could potentially be set of each of the week…) ; and 
causing the computing device to render the predicted activity (paragraph [0093], discloses scores repressing likelihood that each of the candidate message will cause the desire action by the user are computed, a message associated with a selected likelihood of cause the desire action is provided …).
Arquette teaches the above elements including generating at least a first as output (Figure 3, 316 output, Figures 4A and paragraph [0082] and paragraph [0086] discloses an example of the output the incudes score) and (2) a second stage model receiving [Xₜ, Xₐₜ] and the and generating at least a user response prediction as output (  paragraph [0082], discloses the user modeling module 216 can use the reaction of users to the message [historical user activity feature data Xₐₜ} .., a user profile module 214 can monitor  and recorded user response to message .., this responses can include clicking a link the message .., such response can be included in a user profile  and used to tailor or train the mode to prove accurate  predication  of user response .. to the message  ..).   

However, Bishop teaches   Bayesian Two Stage (BTS) model and the output is based on first and second posterior distribution parameter (paragraphs [0057]- [0058], disclose a Bayesian approach may be taken to compute the posterior of parameter vectors w and v to train the condition  probability ..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to replace the machine learning model of Arquette with Bayesian approach of Bishop in order to generate an approximate form of a posterior distribution over the parameters ( see Bishop, abstract).   
	With respect to claims 20, Arquette in view of Bishop teaches elements of claim 1, furthermore, Arquette teaches the storage medium wherein: 
	the user feature comprises personal bio information, Application (APP) use history, inferred information, and online  features the personal bio information comprises at least one of: age, gender, or residence zip code(paragraph [0034], discloses  information about user includes biographic, demographic and other types of descriptive information…)   ; 
	the APP use history comprises at least one of: ride hiring history, work address, residence address, or preference for coupon usage (paragraph [0058], disclose history of engagement by user with social networking system);  
	the inferred information comprises at least one of: income level or personal preference (paragraph [0066], discloses demographic can also include income level); and 
(paragraph [0061], discloses user profile module can include the time that a user is active or most on social networking system [app]);  
The following prior arts applied in the Office Action:
Arquette et al (US Pub., No, 2016/0269347 A1) discloses techniques to optimize messages sent to a user of a social networking system.  In one embodiment, information about a user may be collected by the social networking system. Information may be applied to train a model for determining likelihood of a desired action by the user response to candidate messages that may be proved for the user. 
Bishop et al (US Pub., No, 2016/0269347 A1) discloses a Bayesian approach to training in conditional random fields takes a prior distribution may be used to generate an approximate form of a posterior distribution over the parameter.  
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682